By the Court.
Upon the petition of the Perrysburg Oanal and Hydraulic Company, for an injunction to restrain a landowner from interfering with said company’s peaceable enjoyment and occupancy of a portion of his lands appropriated by said comjiany, August 1, 1857, under its charter of date of April l, 1837 (35 Ohio L. 412), and according to the rule of compensation and mode of ascertaining it, prescribed by the 12th section of said charter: Held, that such rule and mode of compensation were abrogated by the constitution of 1851, and a new rule and mode thereby prescribed.

Petition dismissed.